UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4729



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FESTUS AWONISE ALARAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis III, Senior
District Judge. (1:06-cr-00050-TSE)


Submitted: May 30, 2007                        Decided:   July 5, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge II, THE IWEANOGES’ FIRM, P.C., Washington, D.C.,
for Appellant. Chuck Rosenberg, United States Attorney, Michael J.
Frank, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Festus   Awonise    Alaran   was   convicted   for   using    or

attempting to use a non-immigrant visa for entry into the United

States knowing the visa to have been procured by means of any false

claim or statement or to have been otherwise procured by fraud, or

unlawfully obtained, in violation of 18 U.S.C.A. § 1546(a) (West

Supp. 2007) (hereinafter “visa fraud”).         Alaran was sentenced to

time served, which was five months of imprisonment.         On appeal, he

argues that: (1) there was insufficient evidence to show he knew

the visa at issue was fraudulent, and (2) the district court erred

by declining his instruction on “mistake of fact.” For the reasons

that follow, we affirm.

            First, viewing the evidence as required, Glasser v.

United States, 315 U.S. 60, 80 (1942), we find that there was

sufficient evidence of Alaran’s mens rea or “guilty knowledge”

regarding the falsity of his visa.         See United States v. Oloyede,

982 F.2d 133, 137 (4th Cir. 1992) (discussing guilty knowledge

element); Bland v. United States, 299 F.2d 105, 108 (5th Cir. 1962)

(same).    Second, we do not find that the district court abused its

discretion in denying Alaran’s proposed instruction on “mistake of

fact.”    United States v. Ruhe, 191 F.3d 376, 384 (4th Cir. 1999).

            Accordingly,   we   affirm   Alaran’s   conviction   for     visa

fraud.    We dispense with oral argument because the facts and legal




                                   - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -